 
Exhibit 10.2


REPURCHASE OPTION AGREEMENT




THIS REPURCHASE OPTION AGREEMENT (the “Agreement”) is made as of the 13th day of
November, 2009 (the “Effective Date”), by and between WASATCH RESEARCH PARK I,
LLC, a Utah limited liability company (the “Grantor”); and EVANS & SUTHERLAND
COMPUTER CORPORATION, a Utah corporation (the “Grantee”).




RECITALS:


A.           Grantee is the original lessee under that certain University of
Utah Research Park Master Lease Agreement dated 1 April 1988, as amended by that
certain First Addendum to Lease Agreement dated 31 December 1990 (the “Ground
Lease”), whereby Grantee leased certain real property located at 770 Komas Drive
and 790 Komas Drive, Salt Lake City, Utah, as more particularly described on the
attached Exhibit “A” (the “Real Property”).


B.           The Lessor of the Real Property under the Ground Lease is the
University of Utah (the “University”).


C.           Pursuant to the terms of the Ground Lease, the Grantee constructed
three (3) commercial buildings upon the Real Property, which shall be referred
to hereafter as (i) the “770 Komas Drive Building;” (ii) the “790 Komas Drive
Building;” and (iii) the “Substation Building;” and all three (3) buildings,
consisting of approximately 60,021 square feet of leasable space, shall be
referred to hereafter collectively as the “Buildings.”


D.           Pursuant to that certain Purchase and Sale Agreement dated October
___, 2009 (the “Purchase Agreement”), Grantee will sell the Buildings, together
with all improvements located thereon, and all landscaping on the Real Property,
to Grantor by transferring and assigning Grantee’s leasehold interest in the
Real Property (the “Leasehold Interest”) pursuant to the Ground Lease to
Grantor, which transfer and assignment closed and recorded on or about November
13, 2009.


E.           In connection with its acquisition of the Buildings and the
Leasehold Interest in the Real Property, Grantor has agreed to grant to Grantee
an option to repurchase the same pursuant to the terms set forth in this
Agreement.




NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties do hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 


1.           Option to Repurchase.  In consideration of the sum of Ten Dollars
($10.00) and other good and valuable consideration paid by Grantee to Grantor,
paid concurrently herewith, Grantor hereby grants to Grantee the option to
repurchase the Buildings and Leasehold Interest in the Real Property (the
“Repurchase Option”); or in the alternative, the Grantee shall have the option
to repurchase the Substation Building only and all related equipment located
therein (the “Substation Repurchase Option”), on the terms and conditions set
forth herein.  The Repurchase Option and the Substation Repurchase Option may be
sometimes collectively referred to herein as the “Option.”


2.           Purchase Price.  The purchase price (the “Purchase Price”) for the
Buildings and Leasehold Interest in the Real Property shall vary depending upon
the date the Repurchase Option is exercised and closed, as follows:


(a)           $2,575,000 plus any unpaid payments accruing in the first year of
the New Lease (as that term is defined in the Purchase Agreement), if the
Repurchase Option is exercised and the repurchase is closed between November 1,
2009 and October 31, 2010;


(b)           $2,625,250 if the Repurchase Option is exercised and the
repurchase is closed between November 1, 2010 and October 31, 2011;


(c)           $2,731,817 if the Repurchase Option is exercised and the
repurchase is closed between November 1, 2011 and October 31, 2012;


(d)           $3,005,000 if the Repurchase Option is exercised and the
repurchase is closed between November 1, 2012 and October 31, 2013; and


(e)           $3,305,500 if the Repurchase Option is exercised and the
repurchase is closed between November 1, 2013 and October 31, 2014.


3.           Purchase Price of Substation Building Only.  The purchase price for
the Substation Building only plus related equipment (the “Substation Building
Purchase Price”) shall vary depending upon the date the Substation Repurchase
Option is exercised and closed, as follows:


(a)           $144,150 plus any unpaid payments accruing in the first year of
the New Lease (as that term is defined in the Purchase Agreement), if the
Substation Repurchase Option is exercised and the repurchase of the Substation
Building is closed between November 1, 2009 and October 31, 2010;


(b)           $148,474 if the Substation Repurchase Option is exercised and the
repurchase of the Substation Building is closed between November 1, 2010 and
October 31, 2011;


(c)           $152,928 if the Substation Repurchase Option is exercised and the
repurchase of the Substation Building is closed between November 1, 2011 and
October 31, 2012;
 
 
2

--------------------------------------------------------------------------------

 


(d)           $168,221 if the Substation Repurchase Option is exercised and the
repurchase of the Substation Building is closed between November 1, 2012 and
October 31, 2013; and


(e)           $185,043 if the Substation Repurchase Option is exercised and the
repurchase of the Substation Building is closed between November 1, 2013 and
October 31, 2014.


4.           Terms of Purchase.  Upon the Grantee’s exercise of the Repurchase
Option or the Substation Repurchase Option, the Grantee shall pay the Purchase
Price in cash at closing.


5.           Option Period.  The Option shall extend to the earlier of (a) the
date that Grantee no longer occupies any of the Buildings located on the Real
Property, as a tenant under the New Lease (as defined in the Purchase
Agreement); (b) the date that Grantee is in default under the New Lease, after
any required notice and the expiration of any cure periods provided by the
Lease; (c) the date that the New Lease terminates, for any reason; (d) the date
that Grantee files for bankruptcy protection under any bankruptcy statute; or
(e) July 31, 2014, by which date Grantee must exercise the Option, in which
event, the sale to Grantee shall close on or before October 31, 2014.


6.           Exercise of Option.  Notice exercising the Option (the “Exercise
Notice”) shall be given in writing by Grantee to Grantor at the following
address:  Wasatch Research Park I, LLC, 595 South Riverwoods Parkway, Suite 400,
Logan, Utah  84321.  The Exercise Notice shall be sent to Grantor by Federal
Express, United Parcel Service, or other overnight courier service for overnight
delivery, prepaid and addressed to the Grantor at the address set forth in this
Section 5, and such Exercise Notice shall be effective on the date it is
actually received by the Grantor (as evidenced by the records of such overnight
courier) (the “Effective Date”), which shall be not later than the date this
Repurchase Option expires.


7.           Closing and Possession.  The date of closing (the “Closing”) of the
repurchase of the Buildings and Leasehold Interest in the Real Property (or the
Substation Building only, as applicable) shall take place on a date that shall
be agreed upon by Grantor and Grantee, but the Closing shall be not later than
ninety (90) days after the Effective Date of Grantee’s notice of
exercise.  Grantee shall receive possession of the Buildings and Leasehold
Interest in the Real Property (or the Substation Building only, as applicable)
on the date of Closing.


8.           Sale of Substation Building After Exercise of Option.  In the event
that the Grantee exercises its option to repurchase the Substation Building
only, and then sells the Substation Building to a third party prior to the end
of the New Lease term, the following provisions shall apply:


(a)           Grantee shall calculate the net sales proceeds (the “Net Sales
Proceeds”) by taking the proceeds received from such third-party purchaser at
closing (exclusive of closing costs and other expenses paid by Grantee at
closing) and subtracting therefrom the cash paid by Grantee to Grantor to
purchase the Substation Building pursuant to the Substation Repurchase
Option.  For example, if Grantee received $500,000 of sales proceeds from the
third-party purchaser, and had paid Grantor $148,474 to purchase the Substation
Building, then the Net Sales Proceeds would be $351,526 ($500,000 – 148,474).
 
 
3

--------------------------------------------------------------------------------

 


(b)           Grantee would then pay twenty-five percent (25%) of the Net Sales
Proceeds to Grantor as a Marketing Fee pursuant to that certain Marketing
Agreement of even date herewith.  For example, if the Net Sales Proceeds were
$351,526, Grantee would pay Grantor a Marketing Fee of $87,881.50 ($351,526
multiplied by 25%).


(c)           Grantee would then retain twenty-five percent (25%) of the Net
Sales Proceeds as a Marketing Fee pursuant to that certain Marketing Agreement
of even date herewith.  For example, if the Net Sales Proceeds were $351,526,
Grantee would retain a Marketing Fee of $87,881.50 ($351,526 multiplied by 25%).


(d)           Grantee would then place the remaining fifty percent (50%) of the
Net Sales Proceeds (the “Escrowed Funds”) into an escrow account held and
controlled by Grantor.  For example, if the Net Sales Proceeds were $351,526,
the amount to be held in the escrow account would be $175,763 ($351.526
multiplied by 50%).  The Escrowed Funds would then be applied by Grantor monthly
to future rent payable by Grantee under the New Lease.  During such time as
there are adequate Escrowed Funds to pay Grantee’s monthly rent payment, the
parties agree that such payments shall come from the Escrowed Funds until they
are depleted, whereupon Grantee shall continue to make such rent payments
directly to Grantor pursuant to the terms of the New Lease.  In the event that
the New Lease terminates for any reason (including the expiration of the term of
the New Lease) at a time when there remain Escrowed Funds, Grantor shall be
entitled to retain all such remaining Escrowed Funds.


9.           Taxes and Insurance.  Real property taxes and insurance premiums
for insurance coverage paid by the Grantor on the Buildings and Real Property
shall be prorated to the date of Closing and adjusted between the parties by a
cash settlement at Closing.


10.           University Consent.  Grantor and Grantee hereby acknowledge and
agree that Section 15.1(a) of the Ground Lease requires the written consent of
the University (the “University Consent”) to any assignment of the Leasehold
Interest in the Real Property, and therefore, Grantor’s obligation to transfer
and convey the Leasehold Interest in the Real Property to Grantee shall be
subject to and conditioned upon the granting of the University Consent.  Grantor
and Grantee hereby agree that in the event the Option is exercised by the
Grantee, that Grantor and Grantee shall work cooperatively in good faith to
secure the University Consent to the transaction.


11.           Closing Documents.  If Grantee exercises the Option, and in
consideration of the Purchase Price paid by Grantee at Closing, Grantor shall
deliver or cause to be delivered to Grantee the following:


(a)           Special Warranty Deed.  A duly executed and acknowl­edged special
warranty deed (the “Deed”), conveying the Leasehold Interest in the Real
Property (or the Substation Building only, as applicable)  to Grantee free and
clear of liens and encumbrances, except the permitted title exceptions.
 
 
4

--------------------------------------------------------------------------------

 


(b)           Title Insurance.  An ALTA standard owner’s policy of title
insurance relating to the Leasehold Interest (or the Substation Building only,
as applicable), issued by the Title Company (defined below), at or within a
reasonable time after the date of Closing.


(c)           University Consent.  The University Consent, executed by a duly
authorized representative of the University.


12.           Title Insurance.  If the Option is exercised, Grantor shall,
within ten (10) business days after its receipt of Grantee’s Exercise Notice
(the “Title Deadline”), deliver to Grantee evidence of marketable title to the
applicable property by a commitment for title insurance (the “Commitment”)
issued by a title insurance company (the “Title Company”) selected by
Grantor.  Within ten (10) business days after its receipt of the Commitment,
Grantee may inform the Grantor in writing of any objections Grantee has to the
condition of the title to the Leasehold Interest in the Real Property (or the
Substation Building only, as applicable).  In the event that Grantee fails to
provide written notice of objections prior to the Title Deadline, Grantee shall
be deemed to accept the condition of title to Grantor’s Leasehold Interest in
the Real Property (or the Substation Building only, as applicable).


(a)           Title Objections.  Within five (5) business days after Grantor’s
receipt of a notice of title objection, Grantor shall inform Grantee in writing
that either (i) Grantor will cure such objections, or (ii) Grantor will not cure
such objections, in which event, Grantee shall have the right to terminate this
Agreement.  In the event that Grantor fails to provide such written notice to
Grantee within such five (5) business days, Grantor shall be deemed to have
elected not to cure such objections.


(b)           Grantee’s Right to Cancel.  Upon receipt of Grantor’s notice that
Grantor will not cure Grantee’s title objections (or the failure of Grantor to
timely provide notice that it will cure such objections) Grantee shall either
(i) provide written notice to the Grantor, at or before Closing, that the
Grantee elects to terminate the Agreement, or (ii) in the absence of such
written notice of termination, Grantee shall be deemed to have waived its
objections to title and shall proceed to Closing.


13.           Waiver.  The waiver by Grantor of any breach of any term, covenant
or condition herein contained shall not be deemed to be a continuing waiver of
such terms, covenant or condition, or any subsequent breach of the same, or any
other term, covenant, or condition herein contained.  None of the terms,
covenants or conditions of the Option can be waived by either Grantor or
Grantee, except by appropriate written instrument.


14.           Time of Essence.  Time is of the essence of this Agreement and
each and every term and provision hereof.
 
15.           Successors and Assigns.  This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective heirs,
successors and assigns; provided, that this provision shall not be construed as
permitting assignment, substitution, delegation or other transfer of rights or
obliga­tions except strictly in accordance with the provisions of the other
Sections of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
16.           Integration of Other Agreements.  This Agreement supersedes all
previous contracts, correspondence and documenta­tion relating to the Grantee’s
rights to repurchase the Leasehold Interest in the Real Property (or the
Substation Building only, as applicable), including such provisions as may be
set forth in the Purchase Agreement.  Any oral representa­tions or modifications
concerning this Agreement shall be of no force or effect. This provision shall
survive the Closing.
 
17.           Counterparts.  This Agreement may be executed in any number of
duplicate originals or counterparts, each of which shall be of equal force and
effect.
 
18.           Further Actions.  Grantor and Grantee agree to execute such
additional documents and take such further actions as may reasonably be required
to carry out each of the provisions and the intent of this Agreement.
 
19.           Titles and Headings.  Titles and headings of para­graphs of this
Agreement are for convenience of reference only and shall not affect the
construction of any provisions of this Agreement.  The Recitals and other
matters preceding the first numbered paragraph are a part of this Agreement, and
incorporated herein by this reference.
 
20.           Exhibits.  The exhibit referenced herein and attached hereto is an
integral part of this Agreement and is incorporated herein by this reference.
 
21.           Authorized Assignment.  Grantee shall have the right to assign its
rights and obligations hereunder to a related entity of its choice, and shall
have the right to designate the vesting on the Deed. Upon such assignment,
Grantee and its assignee will remain jointly and severally liable for all
obligations hereunder to Grantor.


22.           Saturday, Sunday and Legal Holidays.  If the time for performance
of any of the terms, conditions and provisions hereof shall fall on a Saturday,
Sunday or legal holiday, then the time of such performance shall be extended to
the next business day thereafter.
 
23.           Severability.  Whenever possible, each provision of this Agreement
and every related document shall be interpreted in such manner as to be valid
under applicable law; but, if any provision of any of the foregoing shall be
invalid or prohibited under said applicable law, such provision shall be
ineffective to the extent of such invalidity or prohibition without invalidating
the remainder of such provision or the remaining provisions of this document.
 
24.           Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of Utah without giving effect to the
conflicts of laws provisions thereof.


25.           Risk of Loss.  The risk of loss or damage to the Buildings or the
Real Property shall be upon the Grantor until the date of Closing.
 
 
6

--------------------------------------------------------------------------------

 


26.           Attorney Fees.  In the event either party brings suit to enforce
or interpret this Agreement or for damages on account of the breach of a
covenant or representation or warranty contained herein, the prevailing party
shall be entitled to recover from the other party or parties its reasonable
attorney fees and costs incurred in any such action, in addition to other relief
to which the prevailing party is entitled.


27.           Recordation of Agreement.  The parties hereby agree that this
Agreement shall not be recorded; however, at the election of the Grantee, the
parties shall execute a mutually acceptable Memorandum of Option Agreement, in
recordable form, that sets forth the essential terms of this Agreement, and
Grantee shall have the right to record such Memorandum of Option.  Grantee
hereby agrees that the Memorandum of Option Agreement shall be recorded after
the lien recorded by Grantor’s lender, and that at all times, Grantee shall
agree to subordinate its option interest to any lender of the Grantor, and in
connection therewith, Grantee shall execute and deliver such subordination
documents that Grantor may require in the future.
 
28.           Restriction on Liens and Encumbrances.  Grantor shall have the
right to use the Real Property as collateral for such financing as Grantor may
elect to pursue, subject to the following limitations:


(a)           Maximum Limit.  Grantor agrees that, throughout the term of the
Option, Grantor shall not allow the Real Property to be subject to liens or
encumbrances in excess of the initial Option Purchase Price of $2,575,000.


(b)           Lien Release on Substation Building.  Grantor further agrees that,
in the event Grantee exercises the Substation Repurchase Option only, Grantor
shall obtain the necessary lien releases to transfer and convey the Substation
Building to Grantee, free and clear of liens and encumbrances.












[Signature Page Follows]


 
7

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, this Agreement is executed by the parties as of the date
first set forth above.


 

 
GRANTOR:
     
WASATCH RESEARCH PARK I, LLC
 
A Utah Limited Liability Company
             
By    /S/ Dale Christiansen            
 
      Dale Christiansen, Manager
             
GRANTEE:
     
EVANS & SUTHERLAND COMPUTER CORPORATION
 
A Utah Corporation
             
By   /S/ David H. Bateman            
 
      David H. Bateman, President



 
8

--------------------------------------------------------------------------------

 


EXHIBIT “A”




REAL PROPERTY DESCRIPTION






Beginning at a point which is N 22º00’00” W, 179.000 feet from a point on the
North line of Sunnyside Avenue, said point being S 89º59’50” W 761.997 feet and
N 00º00’10” W 58.200 feet from the Salt Lake City survey monument at the
intersection of Sunnyside Avenue and Padley Street, said monument is located S
65º48’24” W 3622.620 feet and East 97.000 feet and South 58.200 feet from the
Southeast corner of Section 3, Township 1 South, Range 1 East, Salt Lake Base
and Meridian and running thence:
S 61º09’35” W, 166.781 feet; thence,
N 52º49’31” W, 103.650 feet; thence,
N 12º49’54” W, 461.520 feet; thence,
N 43º19’53” W, 315.935 feet; thence,
N 44º00’00” E, 123.669 feet; along the radial line to a point on a curve;
thence, Southeasterly along the arc of the 212.4714 foot radius curve to the
left, arc length=274.416 feet, chord length = 255.737 feet (chord bearing = S
83º00’00” E) tangent length = 160.109 feet, central angle = 74º00’00”; thence,
along the radial line S 33º00’00” E, 20.500 feet to the point of tangency;
thence,
N 60º00’00” E, 71.108 feet; thence,
S 49º00’00” E, 33.554 feet; thence,
S 60º00’00” W, 11.730 feet; thence,
S 22º00’00” E, 550.000 feet; thence,
S 23º00’00” W, 217.000 feet; to the point of beginning.
Said Parcel of ground contains 5.922 acres.




 
9

--------------------------------------------------------------------------------

 